Campbell, C. J.,
delivered the opinion of the couft.
The deed of trust was not a nullity, and was properly admitted in evidence. It is sufficiently definite in description of the property, and the evidence shows that the grantor had such relation to certain land on which he raised crops in Clay county in the year 1891 (being on them and cultivating either as owner or by consent of the owner), as to authorize a mortgage of the crops, which, in these circumstances, had such potential existence as to make them a legitimate subject of sale or mortgage by the common law. Possession of land, and preparation for making a crop on it, make the crop to be grown as much a subject for sale or mortgage as the next cast of a fisherman’s net or the wool to grow on the sheep of the party.

Affirmed.